ZANE, C. J., and Powers, J.,
concurred.
A petition for a rehearing having been filed, 'it was denied, and the following opinion was filed.
*361Boreman, J.:
We are inclined to tbink that counsel misconceived tbe purport of tbe opinion in tbis case. It must be read, as every opinion should be, with a view to tbe parties to tbe action. Tbe parties to tbis action are not tbe same as to tbe action in wbicb tbe confession of judgment was claimed to bave been made. Tbis is not a contest between tbe plaintiff and defendant in tbat action, and wbetber tbe confession of judgment was valid and binding between tbe parties to tbat action is not a question in tbe case under consideration. We simply beld tbat such confession of judgment was void as to creditors of the defendant in that action, not made parties to it.
The debt was bona fide; but, in obtaining tbe judgment, tbe statute as to confessions of judgment was not followed, and, therefore, as to such third parties, it was not a judgment binding upon such third parties. Tbis is in accordance with tbe analogies of tbe law. For example, a complaint may contain a defective statement of necessary facts; and, if not demurred to, it will be beld sufficient to sustain a judgment; but it is not so if there be a failure to state necessary facts. Tbe pretended confession of judgment failed to state any facts out of wbicb tbe indebtedness arose, as required by tbe statute. It was not a case of a defective statement of such facts.
As to tbe other branch of tbe case, namely, tbe waiver of tbe mortgage by attachment and seeking personal judgment, we see no reason to modify our views. It is not a question in tbis case whether tbe plaintiff in tbe action in wbicb tbe confession of judgment was sought to be entered, could or could not, by bis own act, separate tbe security so as to obtain personal judgment, as nothing of tbe kind was done, or sought to be done, by tbe plaintiff, “by his own act.” It was tbe joint act of tbe plaintiff and defendant in that action — it was a consent proceeding. Nor do we tbink it material to tbe case at bar wbetber, upon a foreclosure suit, a plaintiff may, as an additional security, bave an attachment issued, as tbe action in wbicb tbe intended confession of judgment was entered was not a *362foreclosure suit, and, of course, tire writ of attachment did not issue as an additional security. It was resorted to in the place of the mortgage, because the mortgage had been rendered nugatory by the acts of the mortgagor.
We do not see that it is material in the present case whether or not the plaintiff in the former action could have amended his complaint so as to have included foreclosure, as nothing of the kind seems to have been done or sought to be done. Having failed in asking to so amend his complaint in that action, the plaintiff therein (appellant here) seeks to accomplish the same result by his cross-complaint in the present action. We think he is too late. He cannot have two actions to enforce the collection of the same claim thus secured by mortgage. “There can be but one action for the recovery of any debt, or the enforcement of any right secured by mortgage:” Code Civil Proc., sec. 606; Laws Utah 1884, p. 268.
We do not think that the petition shows any good grounds for granting a rehearing. The alleged grounds are substantially such as were considered at the hearing of the case, and the court is slow to grant a rehearing, except upon some new considerations which did not appear on the first hearing. The rehearing is denied.
Zane, C. J., and Powers, J., concurred.